 

AMENDMENT NO. 4 TO CONSULTING AGREEMENT.

 

B E T W E E N:

 

MERCURIALI LTD.

of the City of London

in the United Kingdom

 

(hereinafter referred to as the “Consultant”)

 

and

 

DONALD NICHOLSON

of the City of London

in the United Kingdom

 

(hereinafter referred to as the “Principal”)

 

and

 

ENHANCE SKIN PRODUCTS INC.

a corporation incorporated pursuant to the

laws of the State of Nevada

 

(hereinafter referred to as the “Corporation”)

 

WHEREAS the Corporation, Consultant and Principal are parties to a Consulting
Agreement made effective March 5, 2013, Amendment No 1 to Consulting Agreement
dated March 3, 2014, Amendment No 2 to Consulting Agreement effective August 1,
2015 and Amendment No 3 to Consulting Agreement effective March 21, 2016
(collectively the “Consulting Agreement”);

 

AND WHEREAS Corporation, Integumen Inc and Integumen Limited (“Integumen”) are
parties to an Asset Purchase Agreement dated October 1, 2016 (“APA”) under which
Integumen will assume certain obligations and liabilities of the Corporation;

 

AND WHEREAS the Corporation has adopted a plan of reorganisation, liquidation
and dissolution (the “Plan”);

 

AND WHEREAS the parties hereto wish to amend the terms of the Consulting
Agreement with effect from October 1, 2016 (“Effective Date”);

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:

 

   

 - 2 - 

 

1. Section 1.04 of the Consulting Agreement is amended by deleting it and
replacing it with the following:       1.04(a) The Consultant will ensure the
Principal is available to provide at least fourteen (14) hours of Services per
week to the Corporation up to the date of Completion of the APA as defined in
the APA and where reasonably possible, additional hours of Services where so
required and requested by the Corporation.       1.04(b) The Consultant will
ensure the Principal is available to provide at least seven (7) hours of
Services per week to the Corporation from the date of Completion of the APA as
defined in the APA up to the date of dissolution of the Corporation under the
Plan and where reasonably possible, additional hours of Services where so
required and requested by the Corporation.

 



2. Section 2.01 of the Consulting Agreement, is amended by deleting it and
replacing itw ith the following:       2.01 Remuneration:

 

  (a) For purposes of this Agreement:

 

    (1) Transaction Monies means all monies received, and the total amount of
any other readily realizable cash equivalents or other assets received, by the
Corporation or any of its affiliates from third parties, in respect of any debt
financing, equity financing, sale of assets or royalty interest, licensing fees
or any other similar funding method including in consequence of any merger or
sale of all or part of the Corporation’s business.             (2) Threshhold
Funding means the receipt of Transactions Monies in aggregate of at least
million United States dollars (US$1,000,000).

 

  (b) Subject to the provisions and conditions set out in this Section 2.01, the
Corporation shall pay the Consultant a monthly retainer of seven thousand United
States dollars (US$7,000) for up to fourteen hours of Services per week, plus
one hundred United States dollars ($100) per hour of Services provided in excess
of fourteen (14) hours per week during the period up to the date of Completion
of the APA as defined in the APA. Consultant will seek prior approval from
Integumen Limited before billing any hours beyond thirtyfive (35) hours per week
and will provide an itemized statement of Services provided and time expended
for any month Consultant claims fees in excess of fourteen (14) hours per week.
        (c) Subject to the provisions and conditions set out in this Section
2.01, the Corporation shall pay the Consultant a monthly retainer of three
thousand five hundred United States dollars (US$3,500) for up to seven hours of
Services per week, plus one hundred United States dollars ($100) per hour of
Services provided in excess of seven (7) hours per week during the period from
the date of Completion of the APA as defined in the APA to the date of
dissolution of the Corporation. Consultant will seek prior approval from
Integumen Limited before billing any hours beyond seven (7) hours per week and
will provide an itemized statement of Services provided and time expended for
any month Consultant claims fees in excess of seven (7) hours per week.

 

   

 - 3 - 

 

  (d) Prior to receipt of Threshhold Funding, payments required to be made under
this Section 2.01 shall be made as follows:

 

    (1) For the period August 1, 2015 to October 31, 2015 the Corporation shall
pay the Consultant the sum of thirty five thousand five hundred United States
dollars (US$35,500) to be satisfied seventy percent (70%) in common shares of
the Corporation at the price of $0.0018 and thirty percent (30%) in cash, all
such payments to be made within 30 days of the receipt of Threshhold Funding.  
          (2) For the period November 1, 2015 to January 31, 2016 the
Corporation shall pay the Consultant for the value Services provided in that
period to be satisfied seventy percent (70%) in common shares of Corporation at
the price of $0.0018 and thirty percent (30%) in cash, all such payments to be
made within 30 days of the receipt of Threshhold Funding.             (3) For
the period from February 1, 2016 the Corporation shall pay the Consultant for
the value of Services provided in that period to be satisfied 70% in common
shares of Corporation at a price calculated by dividing Transaction Monies
received under the APA by the number of issued shares plus the unissued shares
to be issued as a result of the conversion of debts owed under existing
agreements as of the date of receipt of Transaction Monies under the APA,
including debts owed under Section 2.01(d) (1) and (2) above, and 30% in cash,
all such payments to be made within 30 days of the receipt of Threshhold
Funding.

 

    The Corporation’s obligation to make payments under this Section 2.01(c) and
(d) is contingent upon the Corporation receiving Threshhold Funding by April 30,
2017.         (e) Once the Corporation has received Threshhold Funding all
amounts due to the Consultant for Services provided from that date forward shall
be satisfied 70% in common shares of Corporation at a price calculated by
dividing Transaction Monies received under the APA by the number of issued
shares plus the unissued shares to be issued as a result of the conversion of
debts owed under existing agreements as of the date of receipt of Transaction
Monies under the APA, including debts owed under Section 2.01(d) (1), (2) and
(3) above and 30% in cash and shall be paid within five (5) business days of
receipt of invoice from Consultant.

 

   

 - 4 - 

 

3. Section 4.02 of the Consulting Agreement is amended by deleting it and
replacing it with the following:

 

4.02 Termination by Corporation: Upon any termination of this Agreement, other
than termination by the Consultant under Article 4.01, including as a result of
any proposed or actual bankruptcy, insolvency or dissolution of the Corporation,
the Corporation shall pay the Consultant all accrued compensation (including
retainer) as set out in Article 2 plus a contract termination fee (“Termination
Fee”) equal to the Consultant’s then average annualised remuneration (including
retainer) based on the amounts invoiced in prior six months, whether the payment
condition is satisfied or not, provided the Termination Fee shall be at least
equal to eighty-five thousand ($85,000) . The Termination Fee to be satisfied
70% in common shares of Corporation at a price calculated by dividing
Transaction Monies received under the APA by the number of issued shares plus
the unissued shares to be issued as a result of the conversion of debts owed
under existing agreements as of the date of dissolution, including debts owed
under Section 2.01(d) (1), (2) and (3) above and 30% in cash, all such payments
to be satisfied on or prior to the dissolution of the Corporation.

 

4. Except as set out in this Amendment Agreement, the Consulting Agreement is
unaffected and shall continue in full force and effect in accordance with its
terms. If there is any conflict between any provision of this Amendment
Agreement and the Consulting Agreement, the terms of this Amendment Agreement
shall prevail.     5. This Agreement and all of the rights and obligations
arising herefrom shall be interpreted and applied in accordance with the laws of
England and the courts of England shall have exclusive jurisdiction to determine
all disputes relating to the Agreement and all of the rights and obligations
created hereby. The parties hereby irrevocably attorn to the jurisdiction of the
courts of England.

 

  IN WITNESS WHEREOF the parties here have caused this Agreement to be executed
and delivered as of the Effective Date.

 

MERCURIALI LTD.   ENHANCE SKIN PRODUCTS INC.   DONALD NICHOLSON                
    Donald Nicholson   Samuel Asculai     Chief Executive   Chief Scientific
Officer and         Chairman of the Board    

 

   

   

 

